DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is the first office action on the merits in response to the application filed on 05-26-2021.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 09-14-2021 acknowledged. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “106”, “114”, and “126” in figure 1 has been used to designate to the same portion.  
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(4) because reference character “114” in figure 1 has been used to designate to the different portions.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

Claims 1-7 and 12-13 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 is rejected because of the limitations “a cushioning element disposed between the chassis and the outsole and including a first portion removably engaged with the dock of the chassis.” It is not clear how the cushioning element (108) can be disposed between the chassis (106) and the outsole (104) since figure 5 shows that the cushioning element is part of the chassis (i.e. cushioning element is the chassis itself).
Claims 2 and 12 are rejected because of the limitations “a carriage removably disposed between the chassis and the outsole adjacent to the cushioning element.” It is not clear how the carriage (110) can be disposed between the chassis (106) and the outsole (104) since figure 5 shows that the carriage is part of the chassis (i.e. carriage is the chassis itself).
Claims 3 and 13 are rejected because of the limitations “the carriage includes an upper frame engaged with the chassis.” It is not clear how the upper frame (168a) can be engaged with the chassis (106) since figure 5 shows that the upper frame is part of the chassis (i.e. upper frame is the chassis itself).
For the express purpose of an examination on the merits, the chassis limitation is interpreted to be any portion of the midsole.
Any remaining claims are rejected as depending from a rejected base claim.
In the art rejections below the claims have been treated as best understood by the examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 10-16, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al. (5,343,639) in view of Asciolla (2002/0178620).
Regarding claim 1, Kilgore teaches a sole structure for an article of footwear having an upper, the sole structure comprising: 
a chassis (figs 1 and 19a, member 22) extending from an anterior end to a posterior end and including a dock (figs 17a to 17b, member 34) formed between the anterior end and the posterior end; 
an outsole (figs 1 and 19a) extending from a first end coupled to the anterior end of the chassis to a second end coupled to the posterior end of the chassis; and 
a cushioning element (figs 1 and 19a, members 32) disposed between the chassis and the outsole and including a first portion removably engaged with the dock of the chassis (col 13, lines 60-69 and col 14, lines 1-14).  
Kilgore does not teach the structure can be removably coupled.
Asciolla teaches a shoe having an outsole (fig 1, member 20 and 22) removably coupled to the chassis (fig 1, member 16, para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 2, the modified shoe Kilgore-Asciolla teaches all limitations of claim 1 and Kilgore further teaches a carriage (figs 1 and 19a, member 26) disposed between the chassis and the outsole adjacent to the cushioning element.  
Asciolla teaches a shoe having removably coupled structures (para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 3, the modified shoe Kilgore-Asciolla discloses the carriage includes an upper frame engaged with the chassis and a lower frame engaged with the outsole (Kilgore, figs 1 and 19a, top and bottom parts of member 26).  
Regarding claim 4, the modified shoe Kilgore-Asciolla discloses the upper frame surrounds the dock (Kilgore, figs 17a to 17c).  
Regarding claim 5, the modified shoe Kilgore-Asciolla discloses the lower frame surrounds a portion of the outsole (Kilgore, figs 17a to 17c).  
Regarding claim 6, the modified shoe Kilgore-Asciolla discloses the outsole includes a cradle (fig 8, member 42) formed between the first end and the second end, a lower portion of the cushioning element being removably engaged with the cradle (col 11, lines 39-69 and col 12, lines 1-14).  
Regarding claim 10, the modified shoe Kilgore-Asciolla teaches all limitations of claim 1 and Asciolla further teaches the anterior end of the chassis includes a first fixture for selectively attaching the first end of the outsole to the chassis and the posterior end of the chassis includes a second fixture for selectively attaching the second end of the outsole to the chassis (para 0025).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 11, Kilgore teaches a sole structure for an article of footwear having an upper, the sole structure comprising: 
a chassis (figs 1 and 19a, member 22) including a first portion forming a support member (figs 1 and 17a, member 40) and a second portion defining a recess, the chassis having a dock disposed within the recess (fig 17a to 17b, members 34-35); 
an outsole (figs 1 and 19a) extending from a first end coupled to the chassis adjacent to the first portion to a second end coupled to the chassis adjacent to the second portion; and 
a cushioning element (figs 1 and 19a, members 32) disposed within the recess and including an upper portion engaged with the dock and a lower portion engaged with the outsole (col 13, lines 60-69 and col 14, lines 1-14).  
Kilgore does not teach the structure can be removably coupled.
Asciolla teaches a shoe having an outsole (fig 1, member 20 and 22) removably coupled to the chassis (fig 1, member 16, para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 12, the modified shoe Kilgore-Asciolla teaches all limitations of claim 1 and Kilgore further teaches a carriage (figs 1 and 17a, member 26) disposed between the chassis and the outsole adjacent to the cushioning element.  
Asciolla teaches a shoe having removably coupled structures (para 0025 to 0026).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).
Regarding claim 13, the modified shoe Kilgore-Asciolla discloses the carriage includes an upper frame engaged with the chassis and a lower frame engaged with the outsole (Kilgore, figs 1 and 17a, top and bottom parts of member 26).  
Regarding claim 14, the modified shoe Kilgore-Asciolla discloses the upper frame surrounds the dock (Kilgore, figs 17a to 17c).  
Regarding claim 15, the modified shoe Kilgore-Asciolla discloses the lower frame surrounds a portion of the outsole (Kilgore, figs 17a to 17c).  
Regarding claim 16, the modified shoe Kilgore-Asciolla discloses the outsole includes a cradle (fig 8, member 42) formed between the first end and the second end, a lower portion of the cushioning element being removably engaged with the cradle (col 11, lines 39-69 and col 12, lines 1-14).  
Regarding claim 20, the modified shoe Kilgore-Asciolla teaches all limitations of claim 1 and Asciolla further teaches the anterior end of the chassis includes a first fixture for selectively attaching the first end of the outsole to the chassis and the posterior end of the chassis includes a second fixture for selectively attaching the second end of the outsole to the chassis (para 0025).  
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to modify the shoe of Kilgore by making the parts removably coupled to another, as taught by Asciolla, in order to just replace the damage part as needed (Asciolla, para 0026).

Claim(s) 7-9 and 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kilgore et al. (5,343,639) and Asciolla (2002/0178620) as applied to claim 1 and 11 above, and further in view of Lin (2013/0239443).
Regarding claims 7-9 and 17-19, the modified shoe Kilgore-Asciolla teaches all limitation of claim 1 and 11 and Kilgore further teaches a support member (figs 1 and 19a, member 40) spaced apart from the dock.
Lin teaches a shoe having a plurality of first engagement features are pin or apertures and barbs (fig 1, members 23-25 and 131, para 0030).
It would have been obvious to one of ordinary skill in the art before the effective filling date of the claim invention to use pin or apertures and barbs for engagement features, as taught by Lin, into Kilgore shoe, in order to remove the part easier (Lin, para 0030). Thus, the pin or apertures and barbs are well-known in the art to be an fastener system which helps to replace parts.
Conclusion
The prior art made of record and not relied upon, is listed on the attached PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO-THIEU L NGUYEN whose telephone number is (571)270-0476. The examiner can normally be reached M-F 7am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KHOA D. HUYNH can be reached on (571)272-4888. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAO-THIEU L NGUYEN/Examiner, Art Unit 3732